Wyly, J.
The plaintiffs attached in the hands of the garnishees, J. Jeanneaud & Co., some two thousand dollars belonging to the defendant. The latter, alleging his inability to give bond in order to release his funds attached, took a rule on the plaintiffs and the garnishees, to show cause why the funds should not be turned over to the sheriff and be held by him pending the litigation.
Prom the judgment making the rule absolute, the garnishees, J. Jeanneaud & Co., have taken this appeal.
The defendant, Marcel Guidry, the appellee, now moves to dismiss the appeal on several grounds, the most important being that it is an interlocutory decree which can cause no irreparable injury to the appellants, the garnishees.
We do not see what interest the mere stakeholders have in the interlocutory order, or how it can work them an irreparable injury. The funds belong to the defendant and aro held by the garnishees subject to the rights of the plaintiffs, who caused the attachment to be levied.
Now as the court has made an interlocutory order contradictorily with both parties (the plaintiffs who attached, and the defendant who owns the funds), requiring them to be turned over'to the sheriff for his 'keeping pending the litigation, we do not see how the garnishees can suffer irreparable injury. If they obey the order they will be protected against both the attaching creditors and the owner of the funds, because both being parties to the order are bound thereby.
Let the appeal herein be dismissed at the costs of the appellants.
Rehearing refused.